DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-19 are pending in the current application and claim 2 is withdrawn as directed to a nonelected invention leaving claims 1 and 3-19 examined below.

Election/Restrictions
Applicant’s election of Group I, claims 1 and 3-19 in the reply filed on October 7, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 7, 2021.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is only 17 words long less than the required 50 words. Further, as it is a single sentence, it is not in narrative form..  Correction is required.  See MPEP § 608.01(b).

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 18 recites that “a flat metal blank or a hollow body blank having at least one aperture in one or more forming dies arranged behind one another in a forming press line.” There is no mention of an aperture or hole in either the blank or the forming dies in the specification, see 112(b) below concerning aperture before correction.

Claim Objections
Claims 3-17 and 19 objected to because of the following informalities: 
claims 3-17 and 19 all begin with “A method” but because they depend from earlier claims should instead begin with “The method”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “A method of forming a flat metal blank as a workpiece in a forming die” in line 1. Flat means that the metal blank is level and smooth with no curved or high parts. This does not comport with the steps that are enumerated in claim 1 which discuss forcing the workpiece into a cavity to take that shape (see Fig 1a-1e). As such, it does not appear that a flat metal blank is being formed, but that is what the preamble is claiming. As there is no other statement at the end of the claim as to what is being formed, the scope of the claim is unclear. Claim 18 has the same issue concerning flat metal blank. Claims 3-17 and 19 are also rejected as they depend from claims 1 and 18 and do not solve the above issue. 

Claim 1 recites the limitation “a marginal region of the at least one cavity” in line 8. It is not clear what constitutes “a marginal region” of a cavity nor what separates this part of a cavity from the whole. While “marginal region” is mentioned in paragraph [0030] of the specification, 

Claim 1 recites the limitation “to enable the material of the workpiece to flow from a region of the at least one blankholder or of the marginal region of the at least one cavity into the cavity” in lines 9-10. The term “flow” is also used in claim 14 where the “flat metal blank is captured by the at least one blankholder, or by the at least one cavity to prevent the flow of the flat metal blank material into the at least one cavity” in lines 2-4. The term flow is related to fluids or electricity and relates to move in one direction, especially continuously and easily. As best understood from the specification, the invention relates to a flat metal blank which is heated to solution heat treatment temperature or to the austenitization temperature such that the solid material is pushed by punch 3 into the die. As the material is being worked upon is solid, it is not clear how the material “flows” into the cavity. Claims 3-13 and 15-17 are also rejected as they depend from claim 1 and do not solve the above issue.

Claim 1 recites the limitation "the cavity" in line 10.  There is insufficient antecedent basis for this limitation in the claim. As there is already “at least one cavity” the claim has created the potential for multiple cavities that could be referred to. Claims 3-17 are also rejected as they depend from claim 1 and do not solve the above issue.

Claim 1 recites the limitation “forming entirely without any additional workpiece material in the at least one cavity” in line 13. It is not clear what is meant by without any additional workpiece material in the at least one cavity. While it is not clear what is meant by “flow”, see 112(b) rejection above, nevertheless instant claim 1 describes material of the workpiece “flowing” into the cavity. Thus it is not clear whether this limitation means that the material is not 

Claim 3 recites the limitation “process of heating the flat metal blank” in lines 1-2. Similar recitations concerning “the flat metal blank” and heating are repeated in claims 5-6. As claim 1 from which these claims depend state that “the workpiece” is heated to a solution heat treatment temperature, it is not clear if this limitation intends to further modify that heating step in claim 1, create an additional heating step for “the flat metal blank”, or some other meaning. 
This issue also exists in claims 4 and 7 where “the flat metal blank” described as being formed or being removed from the forming die respectively. As claim 1 describes the workpiece as being in the die and undergoing forming, it is not clear if this is intended to further limit these method steps in claim 1, create new method steps, or some other meaning. Claim 8 is also rejected as it depends from claim 7 and does not solve the above issue.

Claim 6 recites the limitation "the introduction" in line 2.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of an introduction into the forming die in claim 1 from which claim 6 depends.

Claim 8 recites the limitation “a forming process” in line 2. As there is already a forming step in claim 1 from which claim 8 depends, thus it is unclear whether this limitation is intended to reference the previous step, create a new forming step, or some other meaning. 
 
Claim 9 recites the limitation “a material reserve at the flat metal blank” in line 3. This recitation is repeated in claim 10 and claim 11. As noted above, the heating and forming in claim 1 is performed upon “the workpiece”. As such, it is not clear whether this is intended to further limit these method steps in claim 1, create new method steps, or some other meaning. 

Claim 9 recites the limitation “setting a temperature profile in the at least one cavity by a temperature control device in dependence on the formation of a material reserve at the flat metal blank desired at a predefined location in the at least one cavity”. A similar recitation is made in claim 10 where “applying a roughness profile to the at least one cavity in dependence on the formation of a material reserve at the flat metal blank”. Further, claim 11 also recites “applying a roughness profile to the at least one cavity in dependence on the formation of a material reserve at the flat metal blank desired at a predefined location in the at least one cavity”. It is not clear how there is a material reserve at a flat metal blank nor how this relates to setting a temperature profile or applying a roughness profile in a cavity. 

Claim 11 recites the limitation "the roughness profile" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. While a roughness profile is mentioned in claim 10, claim 11 does not depend from claim 10 and thus there is not antecedent basis for this recitation.

Claim 11 recites the limitation "the arrangement" in line 5.  There is insufficient antecedent basis for this limitation in the claim. While a cavity is mentioned in claim 9 and claim 1 from which both depend, there is neither a mention of an arrangement nor a roughness profile in the claims from which 11 depends. 

Claim 11 recites the limitation “applying the temperature profile in the region of the arrangement of the roughness profile in the at least one cavity” in lines 5-6. It is not clear what is meant by the arrangement of the roughness profile and how the temperature profile is applied in the region that is encompassed by this arrangement. 

Claim 13 recites the limitation “a sealing element for gas forming to minimize the outlet of gas between the flat metal blank and the at least one cavity, or the flat metal blank and the at least one blankholder, or between the at least one blankholder and the flat metal blank.” It is not clear what the difference is between minimizing the outlet of gas between “the flat metal blank and the at least one blankholder” and between “the at least one blankholder and the flat metal blank”. These recitations appear to be the same with the elements reversed but this would not affect the minimization of the outlet of gas between the entities. Thus, it is not clear how the repetition changes the scope of the claim. 

Claim 13 recites the limitation “the flat metal blank” in lines 2, 3, and 4. “the flat metal blank” is also recited in claims 14-16. As noted above, the method steps in claim 1 are performed upon “the workpiece”. As such, it is not clear whether this is intended to further limit these method steps in claim 1, create new method steps, or some other meaning. 

Claim 14 recites the limitation “the flat metal blank is captured by the at least one blankholder, or by the at least one cavity to prevent the flow of the flat metal blank material into the at least one cavity for a calibration of the flat metal blank in the at least one cavity, the calibration being provided by a high gas pressure up to 1000 bar.” in lines 2-5. As noted in the 112(b) rejection concerning “flow” above, it is not clear how capturing the flat metal blank prevents the flow of the blank into the cavity. Further, it is not clear how this limitation relates to calibration “of the flat metal blank in the at least one cavity”. If the blank is held by the 

Claim 15 recites the limitation "the cycle time" in line 1.  There is insufficient antecedent basis for this limitation in the claim. As there is no previous recitation of a cycle or cycle time, the recitation lacks antecedent basis.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation less than or equal to a minute, and the claim also recites on forming under gas pressure less than or equal to 20 seconds and on a mechanical forming less than or equal to 10 seconds which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 18 recites the limitation “forming a flat metal blank or a hollow body blank having at least one aperture in one or more forming dies arranged behind one another in a forming press line” in lines 1-3. It is not clear whether this limitation creates an aperture in the flat metal blank or hollow body blank, in the one or more forming dies, or some other meaning. Claim 19 is also rejected as it depends from claim 18 and does not solve the above issue. 

Claim 18 recites the limitation "the step of forming" in line 3.  There is insufficient antecedent basis for this limitation in the claim. As claim 18 is an independent claim, there is no previous recitation of a step of forming. Claim 19 is also rejected as it depends from claim 18 and does not solve the above issue.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation of a cycle time of less than 40 seconds for a hollow body blank and a cycle time of less than 30 seconds for a flat metal blank, and the claim also recites of a cycle time of less than 20 seconds for a hollow body blank and a cycle time of between 4 and 10 seconds for a flat metal blank which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3, 6, 10, 12-14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102016100589 A1 (with provided English translation) of Kolnberger.
With respect to claim 1, it is not clear what is meant by “forming a flat metal blank as a workpiece”, see 112(b) rejection above. Further, it is not clear what is meant by “marginal region”, “flow”, and “forming entirely without any additional workpiece material in the at least one cavity”, see associated 112(b) rejections above. For the purposes of applying prior art, Kolnberger discloses a method and a device for hot forming and in particular press hardening of sheet steel (Kolnberger, paragraph [0001]). Kolnberger discloses a die which has a contour i.e. cavity which corresponds to the contour of a component to be produced (Kolnberger, paragraph [0044]; see also Fig 3 where the contour i.e. cavity is 5). Kolnberger discloses that hold-down devices (corresponding to a blankholder) are present which act on the edge regions of a blank and hold it on the die so when the mold is closed by moving the punch into the contour i.e. cavity, the material of the blank are pushed into the contour (i.e. cavity) (Kolnberger, paragraph [0045]). With respect to the forming step, applicant has created an alternative limitation where one of selecting a pressure for the blankholder, actively pushing the material, or forming without any additional workpiece material can be chosen to carry out the forming, see MPEP § 2173.05(h). Thus Kolnberger discloses both blankholders that fix a workpiece to the cavity during forming as well as actively pushing material of the workpiece into the at least one cavity, thereby meeting the claim limitations. 
Kolnberger discloses heating the blank i.e. workpiece to the austenitization temperature, in particular above AC3 (Kolnberger, paragraph [0054]). As applicant notes in paragraph [0013] that martensitic steels, for example, the temperature for the austenitization or solution heat 

As to claims 3 and 6, Kolnberger discloses where a blank made from a hardenable sheet steel material and heated to a temperature above AC3 is placed in a forming tool (Kolnberger, abstract) meeting the limitations where the solution heat treatment is concluded before the start of the forming and before introduction into the forming die.

As to claim 10, it is not clear what is meant by “applying a roughness profile to the at least one cavity in dependence on the formation of a material reserve at the flat metal blank”, see 112(b) rejection above. While Kolnberger is silent on the roughness profile of the cavity, the cavity must have a roughness profile of some sort even if it is a constant roughness across the cavity. Thus, for the purposes of applying prior art, Kolnberger’s contour i.e. cavity (Kolnberger, paragraph [0054]; see also Figs 3-5) will be interpreted as meeting the claim limitation as Kolnberger’s contour must have some roughness, thereby meeting the claim limitations.

As to claim 12, Kolnberger discloses that the punch is inserted into the die until a predetermined pressing force of the ram is reached on the blank (Kolnberger, claim 1). Thus, as a ram is being used to press a punch into the die, this is mechanical forming meeting the claim limitation. 

As to claim 13, it is not clear what is meant by “a sealing element for gas forming to minimize the outlet of gas between the flat metal blank and the at least one cavity, or the flat metal blank and the at least one blankholder, or between the at least one blankholder and the flat metal blank.”, see 112(b) rejection above. For the purposes of applying prior art, Kolnberger’s disclosure of hold-down devices (Kolnberger, paragraph [0054]; see also Fig 3-5, 

As to claim 14, it is not clear what is meant by “flow” nor what is meant by calibration, see 112(b) rejection above. For the purposes of applying prior art, Kolnberger’s disclosure of sheet steel to be formed is held at the edges by so-called hold-down devices, so that when the molds are closed, real deep-drawing takes place (Kolnberger, paragraph [0020]) will be interpreted as meeting the claim limitations as it discloses using hold-down devices i.e. blankholders  thereby meeting the claim limitation as the metal blank is captured. Further, while it is unclear what is meant by calibration and how that relates to a high gas pressure up to 1000 bar, see 112(b) above, as the reference is silent as to the parameters that the method is carried out at, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to carry out the process as ambient temperature and pressure and ambient pressure of 1 atmosphere would meet the claim limitation of being less than 1000 bar.

	 As to claims 16 and 17, Kolnberger discloses heating the blank i.e. workpiece to the austenitization temperature, in particular above AC3 (Kolnberger, paragraph [0054]). As applicant notes in paragraph [0013] that martensitic steels, for example, the temperature for the austenitization or solution heat treatment is above the AC3 line. As Kolnberger discloses austenitization above AC3, it meets the claim limitation of heat treatment at a solution heat treatment temperature. As the austenitization temperature and AC3 is related to the composition of the metal, by disclosing heating to above AC3 of the blank, Kolnberger is disclosing a temperature specific to the metal blank, thereby meeting the claim limitation. 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kolnberger in view of JP 6206629 B1 (with reference to English equivalent US 2019/0100084 A1) of Otsuka.
claims 4 and 5, Kolnberger does not explicitly disclose where forming the flat metal blank begins during the process of heating to the solution heat treatment temperature, nor where heating to the solution heat treatment temperature is concluded during the forming of the blank.
Otsuka relates to a method of manufacturing a door inner panel (Otsuka, paragraph [0001]). Otsuka teaches using a pressing apparatus including a die (Otsuka, paragraph [0029]) where the die has a dent i.e. cavity having a shape corresponding to that of the door inner panel (Otsuka, paragraph [0152]; see also FIG. 6A and FIGs 9A-9C). Otsuka teaches that the pressing apparatus includes a blank holder (Otsuka, paragraph [0029]; see also FIG. 6A and FIGs 9A-9C where the blank holder is 104), and Otsuka teaches that when a steel sheet is sandwiched between the blank holder and the die, the steel sheet can be fixed during press forming (Otsuka, paragraph [0150]). Otsuka discloses when carrying out press working in a hot manner, the heating temperature may be the Ac3 point or higher (Otsuka, paragraph [0032]). 
Otsuka teaches that In the case of press-forming the steel sheet in a hot manner, the steel sheet is preferably formed by hot stamping in which the steel sheet in a state of being heated is press-formed in a die and cooled in the die and therefore, the pressing apparatus may include a heating device and a cooling device (Otsuka, paragraph [0153]). Otsuka teaches that in the hot stamping, the steel sheet is heated and softened, and thus it is possible to form the steel sheet to a complicated shape (Otsuka, paragraph [0172]). As Otsuka teaches heating to the AC3 point or higher and if the blank is in a state of being heated in the die during press forming, Otsuka is disclosing where forming is beginning during the process of heating the blank to the solution heat treatment temperature. Further, as Otsuka discloses cooling in the die, the heating of the blank to the solution heat treatment temperature is concluded during the forming of the flat metal blank. 
As Kolnberger and Otsuka relate to similar methods of forming a metal part using hot pressing, it would have been obvious to one of ordinary skill in the art before the effective filing sheet is heated and softened, and thus making it possible to form the steel sheet to a complicated shape (Otsuka, paragraph [0172]).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kolnberger in view of US 2011/009482 A1 of Overrath
As to claims 7 and 8, Kolnberger does not explicitly disclose where the blank is removed from the forming die and supplied to a hardening process after conclusion of the forming process and/or after conclusion of the heating process nor where the hardening process comprises a cooling or forming process in a further forming die. 
Overrath relates to a method for producing a hardened, hot formed workpiece of sheet steel, wherein a workpiece blank is at least partially heated in at least one furnace to a forming temperature, wherein the heated workpiece blank is introduced into at least one drawing press and wherein the heated workpiece blank is formed into a workpiece in the at least one drawing press (Overrath, paragraph [0001]). Overrath teaches that after  the forming the workpiece is passed on to a hardening device which consists of two halves which interact such that the workpiece is fixed in the closed receiver, so that the formed workpiece cannot deform during hardening (Overrath, paragraph [0050]), meeting the claim limitation of a further forming die. Overrath teaches that the workpiece is hardened in the receiver by means of direct heat exchange with a cooling agent and this allows the workpiece to be cooled down from approx. 520° C. to below 200° C. in the hardening device in approximately 4 seconds (Overrath, paragraph [0051]).
As Kolnberger and Overrath both relate to hot forming workpieces via pressing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the passed on to a hardening device after forming as taught by Overrath into the method of press-forming disclosed by Kolnberger, thereby allowing the workpiece to be cooled down from approx. 520° C. to below 200° C. in the hardening device in approximately 4 seconds (Overrath, paragraph [0051]).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kolnberger in view of US 2010/0212389 A1 of Kipry.
As to claim 9, it is not clear what is meant by “setting a temperature profile in the at least one cavity by a temperature control device in dependence on the formation of a material reserve at the flat metal blank desired at a predefined location in the at least one cavity”, see  112(b) rejection above. However, Kolnberger does not explicitly disclose setting a temperature profile in the at least one cavity by a temperature control device. 
Kipry relates to a method of manufacturing a hollow body by loading such a hollow body blank, which is seated in a cavity, with an internal pressure under increased temperature (Kipry, paragraph [0002]). Kipry teaches heating the hollow body with a temperature profile that correlates with the desired degrees of deformation or with the course of deformation via the axis of deformation of the hollow body (Kipry, paragraph [0019]). Kipry teaches that the cavity may also be additionally heated completely or partially, in particular according to the temperature profile of the hollow body (Kipry, paragraph [0019]). Kipry teaches heating using a temperature profile in the cavity achieves that deformation is induced at a certain place, namely in most cases at the places having the highest degrees of deformation or wall thicknesses in order for example to ensure in particular that forming occurs securely with the least possible friction at the wall of the cavity (Kipry, paragraph [0019]).
As Kolnberger and Kipry both relate to forming articles in dies it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention press-forming disclosed by Kolnberger, thereby ensuring that forming occurs securely with the least possible friction at the wall of the cavity (Kipry, paragraph [0019]).

As to claim 11, it is not clear what is meant by the arrangement of the roughness profile and how the temperature profile is applied in the region that is encompassed by this arrangement, see 112(b) rejection above. However, as noted in the rejection of claim 10 above, Kolnberger discloses a roughness profile in the cavity and as noted in the rejection of claim 9 above, the combination of Kolnberger and Kipry disclose heating the cavity using a temperature profile. As the cavity has a roughness profile the application of the temperature profile taught by the combination of Kolnberger and Kipry would be in the region of the arrangement of the roughness profile, thereby meeting the claim limitations.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kolnberger in view of GB 1490535 A of the ‘535 publication.
As to claim 15, Kolnberger does not explicitly disclose where the cycle time between charging and removing the blank from the forming dis is less than or equal to a minute.
The ‘535 publication relates to where a hardened steel article is  formed by heating a hardenable steel blank to hardening temperature and then placing it in a forming apparatus in which the blank is deformed and simultaneously rapidly cooled to obtain a martensitic and/or bainitic structure while the blank remains in the forming apparatus (‘535 publication, page 1, lines 25-32). The ‘535 publication teaches that the steel is heated to a hardening temperature above Ac3 where the steel is in an austenitic state (‘538 publication, page 1, lines 71-73). The ‘535 publication teaches that it is desired that forming takes place in less than five seconds, 
As Kolnberger discloses a forming process, it must take place in some amount of time and thus a person of ordinary skill would naturally look to the art to determine the appropriate cycle time for forming. As Kolnberger and the ‘535 publication both relate to similar methods of press forming where the blank is heated over Ac3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a cycle time of less than five seconds as taught by the ‘535 publication to the method of press-forming disclosed by Kolnberger thereby forming is completed before the desired hardening structure is attained (‘535 publication, page 2, lines 6-10). It would also be obvious to a person of ordinary skill to carry out the process as quickly as possible as lower cycle times would result in greater production amounts. 

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over the ‘535 publication.
As to claim 18, the ‘535 publication relates to where a hardened steel article is  formed by heating a hardenable steel blank to hardening temperature and then placing it in a forming apparatus in which the blank is deformed and simultaneously rapidly cooled to obtain a martensitic and/or bainitic structure while the blank remains in the forming apparatus (‘535 publication, page 1, lines 25-32). The ‘535 publication discloses that the blank is formed between two tools i.e. die or against one tool by means of some pressure medium (‘535 publication, page 2, lines 1-2). The ‘535 publication discloses that the steel is heated to a hardening temperature above Ac3 where the steel is in an austenitic state (‘538 publication, page 1, lines 71-73), meeting the limitation of forming in the austenitization temperature range. The ‘535 publication discloses that it is desired that forming takes place in less than five 
It is not clear what is meant by having at least one aperture, see 112(b) rejection above. However, the ‘535 publication does not disclose where either the blank nor the die has an aperture. Nonetheless, all that would differentiate the claims from the art is the shape of either the die or the blank. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of either the blank or the die to produce a part. The MPEP provides that in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant, see MPEP § 2144.04(IV).

As to claim 19, the ‘535 publication discloses that the steel is heated to a hardening temperature above Ac3 where the steel is in an austenitic state (‘538 publication, page 1, lines 71-73). By disclosing heating to above the Ac3 temperature, there must be a heat temperature profile that is followed, thus meeting the broadest reasonable interpretation of claim 17 as being any temperature profile.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733